—Appeal by defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered August 25,1993, convicting him of robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court applied the wrong standards in determining that the race neutral excuses proffered by defense counsel were pretextual is unpreserved for appellate review insofar as the defendant failed to object on these grounds at a time that the court could have remedied the perceived error (CPL 470.05 [2]). In any event, the record indicates that the court was aware of the current legal standards to be applied in rendering its Batson determination (see, People v Childress, 81 NY2d 263).
The defendant’s further contention that he was excluded from a material stage of the trial when counsel exercised their challenges to the jury outside of his presence is without merit. The record indicates that the defendant was present during the voir dire, he had an opportunity to consult with his counsel, and the challenges were given effect in his presence when the accepted jurors were sworn in open court (see, People v Velasco, 77 NY2d 469; see also, People v Kaur, 204 AD2d 573; People v Jackson, 202 AD2d 518; People v Cohen, 201 AD2d 494; People v Williams, 199 AD2d 445).
We have considered the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.